Citation Nr: 0211673	
Decision Date: 09/10/02    Archive Date: 09/19/02	

DOCKET NO.  00-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to September 1996.

This matter arises from a rating decision rendered in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that increased the rating 
for the veteran's service-connected bipolar disorder from 
30 percent to 50 percent.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002), the case was forwarded to the Board of 
Veterans' Appeals (BVA or Board) for appellate consideration.

During the appellate process, the veteran requested a 
videoconference hearing before the Board.  Such a hearing was 
conducted on July 18, 2000; a transcript of that proceeding 
is of record.  In June 2001, the Board remanded the case to 
the RO for additional action and adjudication.  That was 
accomplished, and the case was returned to the Board for 
further appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's bipolar disorder is not productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.126-4.130, Diagnostic Code  9432 
(2001); 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §  3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that (the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.)  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2002).  For purposes of this determination, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a Statement of the Case 
and a Supplemental Statement of the Case that informed him of 
the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, he 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  He also was given an opportunity to 
submit additional evidence in support of his claim, and to 
testify at a personal hearing before the Board.  Of note is 
that the Board remanded this case for further action 
consistent with the VCAA.  The record indicates that all 
relevant facts have been properly developed and that all 
evidence necessary for equitable disposition of the issue on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is moot.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) ("Both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  
Finally, in view of the narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claim.

II.  Increased Rating for Bipolar Disorder

The veteran contends that his service-connected bipolar 
disorder is more severe than currently evaluated.  In 
support, he asserts that this disability severely interferes 
with his ability to work and to socialize, and he cites his 
dependence upon his girlfriend for assistance and guidance 
with activities of daily living.  In this regard, disability 
evaluations are determined by comparing a veteran's present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating will be assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, although 
the history of the disability at issue is an important 
consideration in accurately evaluating its severity, of 
paramount importance are current clinical findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the veteran's service-connected bipolar 
disorder, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of mood 
and affect; difficulty in establishing and maintaining 
effective work and social relationships shall be evaluated as 
50 percent disabling.  

To warrant a 70 percent rating, occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (work or a worklike setting); or an 
inability to establish and maintain effective relationships 
must be present.  It is within the foregoing context that the 
facts in this case must be examined.  38 C.F.R. § 4.130. 
Diagnostic Code 9432.

The facts are as follows.  The veteran was diagnosed with 
dysthymia and/or cyclothymia during military service.  By 
rating decision dated in June 1997, service connection was 
granted and a 10 percent rating was assigned.  This rating 
later was increased to 30 percent by rating decision dated in 
March 1998.  In February 2000, the veteran claimed an 
increase in the rating assigned for his service-connected 
psychiatric disorder.  In response, VA obtained records of 
the veteran's VA and private medical treatment since 1996.

The veteran underwent VA psychiatric examinations in May 1997 
and January 1998.  During these examinations, the veteran 
complained of depression and low self-esteem, indicated that 
his schoolwork was suffering, and that he felt "socially 
retarded."  During the examinations, the veteran was alert, 
well oriented, and cooperative.  He was pleasant, and related 
with the examiner fairly easily.  His thought processes were 
logical, goal-directed and appropriate.  He appeared 
apprehensive, however.  His Global Assessment of Functioning 
(GAF) score was in the 60 to 70 range.  The veteran was 
hospitalized at a VA facility between these examinations.  
His chief complaints were depression and paranoia.  His 
hospitalization lasted approximately five days.  During the 
hospitalization, the veteran expressed suicidal ideation, 
ideas of reference, and paranoid ideation.  At discharge, his 
GAF score was 45.

The veteran again was hospitalized for five days at a VA 
facility during March 1999.  This, however, was primarily 
because of anxiety as a result of being rejected from 
firefighter school.  He denied any suicidal or homicidal 
ideation, and any auditory or visual hallucinations.  Some 
mild paranoid thoughts were noted, however.  His GAF score at 
discharge was 55.

A report from a private hospital dated in June 2000 indicates 
that the veteran apparently attempted suicide by ingesting an 
excessive amount of prescription medication.  The veteran 
quickly improved, and was noted to be well oriented, and 
without suicidal ideation at discharge.  His affect was 
appropriate, and there was no evidence of hallucinations.  He 
was to be followed at a VA facility for additional 
psychiatric treatment.

The veteran more recently underwent a VA psychiatric 
examination in March 2002.  He indicated that he was employed 
part time in the hospital emergency room, and that he was 
attending nursing school and doing reasonably well.  He 
indicated that he was able to maintain superficial social 
relationships, but that closer relationships resulted in what 
he considered to be his inappropriate behavior.  During the 
examination, he was observed to be casually dressed, and well 
oriented to time, place, and person.  There was no evidence 
of any perceptual disorder, and the veteran did not 
experience any auditory or visual hallucinations.  Nor did 
the examiner note any systematized delusional thinking.  The 
veteran did, however, express some paranoid ideation.  
Bipolar disorder was diagnosed, and a GAF score of 55-65 was 
assigned.  The examiner also indicated that the veteran's 
ongoing anxiety was not a part of his service-connected 
bipolar disorder.

The record indicates that the veteran has received ongoing VA 
outpatient psychiatric treatment during recent years.  He 
also has been prescribed various psychotropic medications to 
alleviate symptomatology associated with bipolar disorder.  
On occasion, the veteran has complained of low energy and 
excessive sleeping.  He complained of being tired to the 
point that this adversely affected his relationship with his 
girlfriend.  However, he has been able to maintain this 
relationship, and has been able to concentrate on his studies 
in nursing school.

At his personal hearing before the Board, the veteran 
indicated that he frequently thinks about suicide, and that 
he has a hard time working.  At that time, he was working as 
a telemarketer.  He indicated that he was receiving ongoing 
outpatient treatment at a VA medical facility, and that he 
also had been hospitalized earlier that year at a private 
medical facility for an overdose of prescription medication.  
He felt that his disability was getting worse.  However, he 
indicated that he was pursuing vocational rehabilitation.

The foregoing indicates that the 50 percent disability rating 
currently in effect accurately reflects symptomatology 
associated with the veteran's bipolar disorder.  Although he 
has had difficulty in establish and maintaining effective 
work and social relationships, he has been able to do so as 
evidenced by his current employment and college attendance.  
Additionally, although the veteran had one apparent suicide 
attempt, the Board notes that the veteran voluntarily 
admitted himself to a private hospital after apparently 
overdosing on prescription medications.  That hospitalization 
lasted for three days, at which time the veteran's suicidal 
ideation had resolved.  The record does not otherwise 
indicate that the veteran suffers from obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous depression affecting his ability to function 
independently, appropriately and effectively, or that he has 
impaired impulse control, spatial disorientation, or that he 
neglects his personal appearance and hygiene.  Although he 
has expressed difficulty in adapting to stressful 
circumstances, this has not prevented his employment or 
college attendance.  As such, symptomatology currently 
associated with his bipolar disorder does not more nearly 
approximate the criteria for a higher disability rating.  

Therefore, the Board concludes that a rating in excess of 
50 percent is not warranted by the evidence of record, and 
more specifically, by the clinical findings reported in the 
medical evidence when those findings are compared with the 
schedular criteria.  The Board finds that the symptomatology 
and clinical findings reported in the medical evidence have 
greater probative value than any single GAF score recorded 
following an examination, given the more complete and 
comprehensive symptomatology and clinical findings, facts and 
evidence that permits a fairly direct comparison with the 
schedular criteria necessary for a higher evaluation.  See 
38 C.F.R. § 4.130, Diagnostic Code 9432.

Alternatively, a rating in excess of that currently assigned 
for the veteran's bipolar disorder may be granted if it is 
demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Although this disability has 
required brief periods of hospitalization on at least three 
occasions since 1997, there is no indication that these have 
impaired the veteran's ability to work beyond that 
contemplated by the schedular provisions.  Again, it should 
be noted that the veteran currently attends college and works 
on a regular basis.  Absent evidence of either marked 
interference with employment or periods of hospitalization 
more frequent than those reflected by the record for the 
disability at issue, there is no basis to conclude that this 
disability is more severe than that contemplated by the 
aforementioned schedular provisions.  Thus, the failure of 
the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).


ORDER

An evaluation in excess of 50 percent for bipolar disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

